Citation Nr: 0942805	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left shoulder pain.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip.

3.  Entitlement to service connection for degenerative joint 
disease of the right hip.

4.  Entitlement to service connection for a disability 
manifested by left knee pain.

5.  Entitlement to service connection for residuals of right 
ankle sprains.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to 
August 1990, February 1991 to March 1991, and January 1997 to 
August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied service connection for left shoulder pain, 
degenerative joint disease of the bilateral hips, left knee 
pain, right ankle sprains, bilateral hearing loss, and 
tinnitus.  In August 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record. 

The issues have been modified as reflected on the cover based 
on the medical evidence of record.

The Veteran's representative requested that the undersigned 
VLJ hold open the record for 30 days after the hearing so 
that additional evidence could be submitted.  In September 
2009, the Veteran submitted additional evidence that had not 
been considered by the RO.  A remand, pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the Veteran waived RO 
jurisdiction over the new evidence.

The issues of entitlement to service connection for 
degenerative joint disease of the bilateral hips are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On a written statement dated in August 2009 and during 
hearing testimony at the August 2009 Board hearing, prior to 
the promulgation of a decision in the appeal, the Veteran 
requested to withdraw his appeal with respect to the service 
connection claims for bilateral hearing loss and residuals of 
a right ankle sprain.

2.  The medical evidence shows continuity in symptomatology 
of a left shoulder disability manifested by pain since 
service.

3.  The medical evidence shows that a present left knee 
disability is related to service.

4.  The record shows competent and credible evidence of 
exposure to acoustic trauma and complaints of tinnitus since 
service, and a medical opinion from a VA audiologist relating 
the Veteran's current tinnitus to his service


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to 
service connection for a bilateral hearing loss disability 
are met. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to 
service connection for residuals of right ankle sprain are 
met. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.204 (2009).

3.  The criteria for service connection for a left shoulder 
disability manifested by pain are met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2009).

4.  The criteria for service connection for a left knee 
disability manifested by left knee pain are met. 38 U.S.C.A. 
§§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2009).

5.  The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  The only exception to the 
written requirement is if the appeal is withdrawn on the 
record at a hearing.  38 C.F.R. § 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204.

As the Veteran (appellant) has withdrawn his appeal as to the 
issues of entitlement to service connection for residuals of 
right ankle sprain and bilateral hearing loss, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to those issues.  Accordingly, the 
Board does not have jurisdiction to review the issues of 
entitlement to service connection for residuals of right 
ankle sprain and bilateral hearing loss and they are 
dismissed.

II. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The Veteran's service connection claims for left shoulder, 
left knee, and tinnitus disabilities have been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

III. Service connection

The Veteran contends that he has disabilities in his left 
shoulder, hips, and left knee from his service.  He testified 
that he was a clinical social worker in the Air Force and 
that in 2001, his office moved and he assisted with the 
physical labor involved and after that he had generalized 
joint pain.  He acknowledged that he had pre-existing 
injuries to the bilateral hips and left knee but maintains 
that he aggravated these disabilities during his service.  
The Veteran also contends that he has tinnitus as a result of 
working on the flight line in the Air Force during training.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a) Left shoulder
 
The service treatment records show that two months prior to 
his discharge from the Air Force, the Veteran complained in 
June 2004 of left shoulder pain intermittently for the past 
two years with overhead movements.  There had been no trauma, 
swelling, or weakness.  A June 2004 x-ray examination of the 
left shoulder showed no significant bony, articular, or soft 
tissue abnormality.  The impression was normal left shoulder.

After service, a December 2005 VA examination report shows 
the Veteran reported that during a clinic move in 2001 he 
began to experience shoulder pain.  He was not seen medically 
and took ibuprofen for the shoulder pain.  The pain gradually 
improved and was resolved in the fall of 2004.  Currently, he 
denied any left shoulder pain or problems.  Physical 
examination of the left shoulder was normal.  There was no 
deformity and on active range of motion, flexion was to 180 
degrees, abduction was to 180 degrees, and external and 
internal rotation was to 90 degrees, which is normal under VA 
regulations.  See 38 C.F.R. § 4.71a, Plate I (2009).  There 
was no crepitus, effusion, or scars, nor was there deltoid 
atrophy; the shoulder was normal and symmetrical to the 
opposite arm.  Muscle strength was 5/5.  The estimate of 
additional effective loss of range of motion with repetition 
was 0 degrees.  The diagnosis was normal left shoulder; left 
shoulder tendonitis resolved.

VA medical records dated in June 2006 note that the Veteran 
complained that his left shoulder pain was worse if he was 
really active and he had difficulty lifting above shoulder 
level raising something above his head.  He complained of 
left shoulder range of motion limitations and reported that 
the problems started in 2002 while performing moving 
activities for several months while in the service.  He 
denied any pain but experienced limitations while attempting 
to move the left shoulder overhead.  The symptoms were 
increased after prolonged lifting.  It was noted that x-rays 
in December 2005 showed that the acromiohumeral distance had 
been maintained; there were no significant findings of 
arthritis found.  The diagnosis was left shoulder weakness.  
July 2006 VA medical records note complaints of left shoulder 
weakness.  During a physical therapy session, the examiner 
noted that the Veteran's symptoms were consistent with left 
shoulder impingement.  

The medical evidence in this case shows that the Veteran has 
had consistent complaints of left shoulder pain since June 
2004 in service.  While x-ray examination was normal, his 
physical therapist has indicated that his symptoms are 
consistent with left shoulder impingement.  He also was noted 
to have left shoulder weakness.  Even though the Veteran's 
symptoms are relatively mild, to the extent that he has any 
disability in his left shoulder, it is shown to be related to 
service based on the continuity of symptomatology since 
service.  

Resolving all doubt in the Veteran's favor, service 
connection for a left shoulder disability manifested by pain 
is warranted.  See 38 C.F.R. § 3.102.

(b)Left knee 

At entry into the Veteran's first period of service in May 
1985, there was no mention of any left knee disability or 
previous injury.  Thus, the left knee is presumed sound at 
entry into the first period of service.  The Veteran 
testified that he aggravated his knee in service during his 
2001 office move.  There is no specific injury to the left 
knee noted in the service treatment records.  The Veteran 
complained of cramps in the legs in 1996, general joint pain 
in 2001, and stated that he mentioned his knee pain in 
November 2003, but did not receive any treatment for the 
knee.  Two months prior to discharge in June 2004, the 
Veteran complained of increased knee pain and was found to 
have likely osteoarthritis.  

After service, a December 2005 VA examination report shows 
the Veteran's original left knee injury was in 1981, while 
playing basketball.  He required an arthroscope that was done 
without complication.  The left knee pain resolved but the 
Veteran stated it would occasionally catch; although 
otherwise it did not bother him.  He stated that during the 
clinic move in 2001, his left knee started bothering him 
again and he mentioned it during his physical in 2003, as it 
was still pretty sore and catching.  He did not receive any 
medical care for the knee pain.  He reported that the left 
knee had not been aching since 2002 but it still "catches 
from time to time," approximately once a month.  On physical 
examination, there were no scars or deformities in the left 
knee; nor was there tenderness, effusion, or atrophy of the 
quadriceps.  Active range of motion was from 0 to 140 
degrees, which is normal according to VA regulations.  See 
38 C.F.R. § 4.71a, Plate II.  There was no crepitus and 
collateral movement had no laxity.  There was no pain noted 
during range of motion and no additional limitation following 
repetitive range of motion.  X-ray examination of the knee 
was normal.  The impression was left knee strain resolved.

An August 2009 private medical record notes that the Veteran 
had complaints of left knee pain and was status post 
arthroscopy in 1984.  He had intermittent weakness and 
locking in the knee.  Since the symptoms began in 2003 they 
had not improved much.  He denied any swelling and had 
occasional popping.  On physical examination of the left 
knee, there was a small effusion and pain on patellofemoral 
compression.  He had marked crepitance of the left knee.  His 
patella tracked normally and he had normal medial and lateral 
excursion.  He lacked approximately 5 degrees of extension 
and could flex to approximately 120 degrees.  The knee was 
stable.  X-rays of the left knee were reviewed and 
demonstrated significant evidence of patellofemoral 
arthrosis.  The examiner noted that the Veteran had left knee 
pain that was a chronic and ongoing condition.  It was the 
examiner's belief that the Veteran's work in the Air Force 
certainly had aggravated an already underling condition for 
the left knee.  His complaints were consistent with 
degenerative disease of the left knee and the symptoms were 
quite debilitating to him and significantly impinged on his 
activities of daily living. 

There are no other medical opinions of record addressing the 
etiology of the Veteran's left knee disability.  Thus, all 
doubt is resolved in the Veteran's favor that his current 
left knee disability is related to his service.  See 
38 C.F.R. § 3.102.

(c) Tinnitus

The Veteran testified that although he was a social worker in 
service, he was frequently called with his team onto the 
flight line for various training exercises; and most of the 
time they did not have ear protection.  The ringing in his 
ears began at that point but he was not screened for it until 
after service.  He further testified that he did not have any 
acoustic trauma post-service.

The service treatment records do not mention any findings of 
tinnitus, which is consistent with the Veteran's testimony 
that he was not screened for tinnitus in service.  However, 
the Veteran is competent to state that he was exposed to loud 
noises in service and has had ringing in his ears since then.  
Tinnitus is a condition where lay observation has been found 
to be competent as to the presence of the disability, that 
is, tinnitus is capable of lay observation. Charles v. 
Principi, 16 Vet. App. 370 (2002).  While his military 
occupational specialty in the Air Force was social worker, he 
indicated that he had to have training exercises on the 
flight line and there is no reason shown to doubt his 
credibility regarding his exposure to acoustic trauma in 
service.

After service, a December 2005 VA examination report shows 
the Veteran reported that he served in the Air Force as a 
mental health officer and social worker and was exposed to 
flight line noise about four to five times during his 
service.  He also indicated that he was exposed to noise in 
the Army on the firing range.  He reported mild, periodic, 
and high-pitched buzzing tinnitus in the right ear that began 
in Okinawa from 1999 to 2003.  He indicated that post-
military noise exposure was negative.  The audiologist found 
that it was at least as likely as not that the tinnitus was 
related to the Veteran's flight line noise exposure.

As the record shows competent and credible evidence of 
exposure to acoustic trauma and complaints of tinnitus since 
service, and a medical opinion from a VA audiologist relating 
the Veteran's current tinnitus to his service, service 
connection for tinnitus is warranted.


ORDER

Entitlement to service connection for a disability manifested 
by left shoulder pain is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to service connection for a disability manifested 
by left knee pain is granted, subject to the rules and 
payment of monetary benefits.

The appeal with respect to the claim for entitlement to 
service connection for residuals of right ankle sprains is 
dismissed.

The appeal with respect to the claim for entitlement to 
service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.



REMAND

At entrance into the Veteran's first period of service, the 
May 1985 enlistment examination report notes scars on the 
bilateral hips and a history of hip surgery on both hips at 
age 12 or 13.  The impression was old right slipped capital 
femoral epiphyses.  Thus, the Veteran had a pre-existing 
injury noted at entry into service, and the issue is whether 
the bilateral hips were aggravated in service beyond the 
natural progress of the disease.

The Veteran states that he aggravated his bilateral hips 
during his office move in 2001.  The Veteran complained of 
sore muscles in January 2001 and requested Motrin.  An 
October 2003 service treatment record notes that the Veteran 
had hip displacement surgery performed in 1973 and 1974.  
Pins were inserted in the hips in 1973, as preventative 
surgery for slipped bilateral epiphyses.  Two months prior to 
the Veteran's August 2004 discharge, June 2004 service 
treatment records note likely osteoarthritis in the bilateral 
hips and decreased range of motion.

After service, an August 2009 private medical record notes 
that the Veteran had a history of bilateral slipped capital 
femoral epiphysis as a child and that he had no hip pain 
until he was performing work for the Air Force.  The pain was 
consistently located in his groin and on the lateral aspects 
of his hips and was exacerbated by activity.  The examiner 
found that the Veteran's work in the Air Force certainly 
aggravated an already underlying condition of the hips.  

While the Veteran has met his initial burden of showing an 
increase in severity in service, a medical opinion is 
necessary to determine whether any increase in the bilateral 
hip disabilities was due to the natural progress of the 
disease.  The August 2009 examiner did not specifically 
address what activities in service aggravated the bilateral 
hips or indicate any review of the claims file including the 
information in the service treatment records.  The Veteran 
submitted a statement that the examiner meant the Veteran's 
office move in service when he said "work" in the Air 
Force.  However, a medical opinion still is necessary to 
address whether the increase in severity in service was due 
to the natural progress of the disease, with a review of the 
claims file.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to address whether 
it is at least as likely as not that the 
present bilateral hip disability was 
aggravated in service beyond the natural 
progress of the disease.

The claims file must be reviewed in 
conjunction with the examination including 
the service treatment records, a December 
2005 VA examination report, and an August 
2009 private medical record.  A rationale 
for all opinions must be provided.

2.  After any other development deemed 
necessary is accomplished, if any benefit 
sought on appeal is denied, issue the 
Veteran and his representative a 
supplemental statement of the case and 
allow a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


